                 Case 1:20-cv-11641-RGS Document 6 Filed 09/08/20 Page 1 of 3




                                               RETURN OF SERVICE
State of:         Massachusetts                                          Court:               UNITED STATES DISTRICT
                                                                                              COURT for the DISTRICT OF
                                                                                              MASSACHUSETTS
County of:                                                               Court Case #:        1:20-CV-11641-RGS
                                                                         Court Date:
                                                                         Issued Date:         9/3/2020
Plaintiff                                                                Our Case#:           A2019-59
BOSTON BIT LABS, INC                                                     Client's ref#:       1:20-CV-11641-RGS


Defendant
CHARLES D BAKER


For:
Cassidy Curran
Randazza Legal Group
2764 Lake Sahara Drive Suite 109
Las Vegas, NV 89117


Received by Counter Intelligence Services on the 8th day of September, 2020 to be served on Governor Charles
Baker-, located at 1 Ashburton Pl, Boston, MA 02108.

I, William H. Dewsnap, III, duty sworn, declare that on the 8th day of September 2020 at 2: 15 PM, I SERVED the
within named government agency by delivering this paper of process SUMMONS IN A CIVIL ACTION and leaving
a copy with SteP.hen Cress as SUP.P.Ort
                                      Staff for the government office; Massachusetts Attorney General's Office, and
informed same of the contents within.

Description : Caucasian Male, approx . 40 in age, and 160 LBS., 5'10" in height, with gray hair. DOCUMENTS
SERVED: 1. Civil Cover Sheet 2. Complaint 3. Rule 7.2 Statement 4. PI Motion (with exhibits) 5. Summons

I certify that I am over the age of 18, have no interest in the above case and endorse the date and time of said service.




William H. Dewsnap, III
Lie#: µ     IA
                                                                          --~
                                                                      ~T~LIC
                                                                                                     ( ~
                                                                                                   c~rdfeaii
Process Server                                                             Subscribed and Sworn to, before me on
                                                                           gth day of September 2020
Counter Intelligence Services
9 SW 13th Street Second Floor
                                                                            ~nally      Known
Fort Lauderdale, FL 33315
954-764-7393                                                                0 Provided ID--------
                                                                                                                            l
                                       Copyright Cl2006 - 2020, Virtual Case Management,LLC                    LYNN
                                                                                                                  C.DEWSNAP-
                                                                                                                NOTARY
                                                                                                                     PUBLIC·
                                                                                                         COMMONWEALTH
                                                                                                                    OFMASSACHUSETTS
                                                                                                          MYCOMMISSION
                                                                                                                    EXPIRES
                                                                                                                         01/08/2027
                      Case 1:20-cv-11641-RGS Document 6 Filed 09/08/20 Page 2 of 3
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-CV-11641-RGS

                                                          PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for (name of individual and title, if any) GOVERNOR CHARLES BAKER was received by me on
(date) Sep 8, 2020.

       D        I personally served the summons on the individual at (place) _________                    on (date)
                                         ; or
                ---------
       □        I left the summons at the individual's residence or usual place of abode with (name) ________                ,a
                person of suitable age and discretion who resides there, on (date)                        , and mailed a copy
                to the individual's last known address; or
                                                                                   ---------
       00       I served the summons on (name of individual) Stephen Cress, Support Staff for Massachusetts Attorney
                General's Office, who is designated by law to accept service of process on behalf of (name of organization)
                GOVERNOR CHARLES BAKER, at 1 Ashburton Place, Boston, MA 02108 on (date) Tue, Sep 08 2020@
                2: 15 p.m. ; or

       D        I returned the summons unexecuted because: _________                    ; or

       D        Other:
                         ---------
                                                   ; or


       My fees are $                                for travel and $                       for services, for a total of $ .
                         ---------                                     ---------
       I declare under penalty of perjury that this information is true.



Date: September 8, 2020




                                                                  WILLIAM H. DEWSNAP, III Process Server and Disinterested
                                                                  Person
                                                                                      Printed name and title


                                                                  Counter Intelligence Services,
                                                                  9 SW 13th Street, Second Floor
                                                                  Ft. Lauderdale, FL 33315
                                                                  954-764-7393
                                                                                          Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Sep 8, 2020, 2:15 pm EDT at 1 ASHBURTON PL, BOSTON, MA 02108-1502 received by Stephen
Cress, Support Staff for Massachusetts Attorney General's Office. Age: 40; Ethnicity: Caucasian; Gender: Male; Weight: 160;
Height: 5'10"; Hair: Gray;

Documents Served: 1. CIVIL COVER SHEET; 2. COMPLAINT; 3. RULE 7.2 STATEMENT; 4. PI MOTION (WITH
EXHIBITS); AND 5. SUMMONS.
                  Case 1:20-cv-11641-RGS Document 6 Filed 09/08/20 Page 3 of 3
                     Case 1:20-cv-11641-RGS          Document 5 Filed 09/03/20 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                                                      for the
                                        DISTRICT OF MASSACHUSETTS



                    BOSTON BIT LABS, INC
                                      Plaintiff
                                                                      Civil Action No.:
                                         V.                           1:20-CV-11641-RGS

                      CHARLES D BAKER
                                     Defendant




                                         SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)




     A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) --- or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) --- you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:




     If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.




 ROBERT M. FARRELL
CLERK OF COURT

  /s/ - Douglas Warnock
Signature of Clerk or Deputy Clerk



ISSUED ON 2020-09-03 13:08:17.0, Clerk USDC DMA
